FILED
                            NOT FOR PUBLICATION                             MAY 27 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10324

               Plaintiff - Appellee,             D.C. No. 4:11-cr-03815-JGZ

  v.
                                                 MEMORANDUM*
JACQUELINE MICHELLE WHITE,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Jennifer G. Zipps, District Judge, Presiding

                              Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Jacqueline Michelle White appeals from the district court’s judgment and

challenges her guilty-plea conviction and 37-month sentence for possession with

intent to distribute marijuana, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C).

Pursuant to Anders v. California, 386 U.S. 738 (1967), White’s counsel has filed a

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
brief stating that there are no grounds for relief, along with a motion to withdraw

as counsel of record. We have provided White the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

         Counsel’s motion to withdraw is GRANTED.

         AFFIRMED.




                                          2                                    13-10324